Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 1 of 133




                                                                          012
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 2 of 133




                                                                          013
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 3 of 133




                                                                          014
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 4 of 133




                                                                          015
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 5 of 133




                                                                          016
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 6 of 133




                                                                          017
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 7 of 133




                                                                          018
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 8 of 133




                                                                          019
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 9 of 133




                                             /s/ ANDREW GOODMAN




                                                                          020
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 10 of 133




                                                                          021
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 11 of 133




                                    /s/ ANDREW GOODMAN



                                                                          022
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 12 of 133




                                                                          023
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 13 of 133




                                                                          024
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 14 of 133




                                                                          025
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 15 of 133




                                                                          026
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 16 of 133




                                                                          027
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 17 of 133




                                                                          028
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 18 of 133




                                                                          029
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 19 of 133




                                                                          030
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 20 of 133




                                                                          031
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 21 of 133




                                                                          032
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 22 of 133




                                                                          033
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 23 of 133




                                                                          034
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 24 of 133




                                                                          035
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 25 of 133




                                                                          036
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 26 of 133




                                                                          037
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 27 of 133




                                                                          038
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 28 of 133




                                                                          039
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 29 of 133




                                                                          040
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 30 of 133




                                                                          041
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 31 of 133




                                                                          042
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 32 of 133




                                                                          043
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 33 of 133




                                                                          044
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 34 of 133




                                                                          045
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 35 of 133




                                                                          046
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 36 of 133




                                                                          047
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 37 of 133




                                                                          048
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 38 of 133




                                                                          049
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 39 of 133




                                                                          050
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 40 of 133




                                                                          051
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 41 of 133




                                                                          052
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 42 of 133




                                                                          053
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 43 of 133




                                                                          054
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 44 of 133




                                                                          055
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 45 of 133




                                                                          056
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 46 of 133




                                                                          057
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 47 of 133




                                                                          058
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 48 of 133




                                                                          059
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 49 of 133




                                                                          060
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 50 of 133




                                                                          061
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 51 of 133




                                                                          062
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 52 of 133




                                                                          063
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 53 of 133




                                                                          064
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 54 of 133




                                                                          065
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 55 of 133




                                                                          066
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 56 of 133




                                                                          067
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 57 of 133




                                                                          068
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 58 of 133




                                                                          069
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 59 of 133




                                                                          070
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 60 of 133




                                                                          071
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 61 of 133




                                                                          072
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 62 of 133




                                                                          073
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 63 of 133




                                                                          074
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 64 of 133




                                                                          075
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 65 of 133




                                                                          076
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 66 of 133




                                                                          077
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 67 of 133




                                                                          078
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 68 of 133




                                                                          079
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 69 of 133




                                                                          080
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 70 of 133




                                                                          081
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 71 of 133




                                                                          082
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 72 of 133




                                                                          083
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 73 of 133




                                                                          084
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 74 of 133




                                                                          085
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 75 of 133




                                                                          086
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 76 of 133




                                                                          087
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 77 of 133




                                                                          088
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 78 of 133




                                                                          089
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 79 of 133




                                                                          090
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 80 of 133




                                                                          091
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 81 of 133




                                                                          092
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 82 of 133




                                                                          093
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 83 of 133




                                                                          094
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 84 of 133




                                                                          095
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 85 of 133




                                                                          096
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 86 of 133




                                                                          097
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 87 of 133




                                                                          098
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 88 of 133




                                                                          099
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 89 of 133




                                                                          100
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 90 of 133




                                                                          101
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 91 of 133




                                                                          102
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 92 of 133




                                                                          103
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 93 of 133




                                                                          104
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 94 of 133




                                                                          105
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 95 of 133




                                                                          106
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 96 of 133




                                                                          107
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 97 of 133




                                                                          108
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 98 of 133




                                                                          109
Case 1:17-bk-10452-MB   Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 99 of 133




                                                                          110
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 100 of 133




                                                                           111
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 101 of 133




                                                                           112
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 102 of 133




                                                                           113
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 103 of 133




                                                                           114
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 104 of 133




                                                                           115
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 105 of 133




                                                                           116
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 106 of 133




                                                                           117
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 107 of 133




                                                                           118
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 108 of 133




                                                                           119
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 109 of 133




                                                                           120
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 110 of 133




                                                                           121
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 111 of 133




                                                                           122
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 112 of 133




                                                                           123
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 113 of 133




                                                                           124
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 114 of 133




                                                                           125
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 115 of 133




                                                                           126
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 116 of 133




                                                                           127
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 117 of 133




                                                                           128
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 118 of 133




                                                                           129
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 119 of 133




                                                                           130
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 120 of 133




                                                                           131
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 121 of 133




                                                                           132
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 122 of 133




                                                                           133
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 123 of 133




                                                                           134
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 124 of 133




                                                                           135
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 125 of 133




                                                                           136
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 126 of 133




                                                                           137
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 127 of 133




                                                                           138
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 128 of 133




                                                                           139
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 129 of 133




                                                                           140
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 130 of 133




                                                                           141
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 131 of 133




                                                                           142
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 132 of 133




                                                                           143
Case 1:17-bk-10452-MB    Doc 61 Filed 01/19/21 Entered 01/19/21 12:25:21   Desc
                        Main Document    Page 133 of 133




                                                                           144
